COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jeff Vanderhurst v. Statoil Gulf Services, LLC

Appellate case number:    01-16-00461-CV

Trial court case number: 2014-41304

Trial court:              55th District Court of Harris County

        The record was due to be filed in this case on July 13, 2016. On August 18, 2016, the
District Clerk filed a form, advising that they had notified counsel of the amount due for the
clerk’s record, the clerk’s record was ready, and appellant had “made payment arrangements.”
Although this notice stated that appellant had made payment arrangements, a notice issued that
appellant had not paid for the clerk’s record and requested a response by September 16, 2016. No
response was filed, but we learned that appellant’s counsel thought payment had been made. No
clerk’s record has ever been filed. On January 12, 2017, the district clerk filed a corrected notice
indicating that appellant has not paid for the clerk’s record.
        Accordingly, we order appellant to provide proof of payment for the clerk’s record and
for the clerk’s record to be filed on or before February 8, 2017, or the appeal will be dismissed.
See TEX. R. APP. P. 37.3((b); 42.3(b),(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: January 19, 2017